Citation Nr: 0920222	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-38 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 
1974.  The Veteran had 12 days of prior inactive service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In April 2007, the Veteran testified at a 
Travel Board hearing.  In August 2007, the Board remanded 
this case.  


FINDING OF FACT

Although the Veteran meets the schedular criteria for TDIU, 
his service-connected disabilities do not prevent him from 
securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in December 2007 and July 2008, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the cases (SSOC) was sent to the 
claimant in April 2009.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  All VA medical treatment records and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent information pursuant 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in the 
December 2007 letter.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for depression, rated as 10 
percent disabling, and for residuals of a fracture of the 
transverse process L4-5, left, with degenerative disc 
disease, rated as 80 percent disabling.  Accordingly, at a 
combined 80 percent rating per 38 C.F.R. § 4.25, the 
Veteran's service-connected disabilities render him eligible 
for TDIU under the schedular percentage requirements 
contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).

However, it must also be established, as set forth above, 
that his service-connected disabilities prevent him from 
securing and following substantially gainful employment.

The Veteran's application for TDIU benefits was received in 
September 2004.  He reported in his application that he had 
worked full-time until August 2004.  Prior to the receipt of 
his claim, the Veteran reported during a March 2002 VA 
examination and when he was hospitalized from August 5, 2004 
to September 4, 2004, that he was unemployed due to his back 
disability.  However, in conjunction with his claim, the 
Veteran testified at a Travel Board hearing, that he was 
working 8 hour days as a driver/courier for a medical center.  
The Veteran essentially indicated that although he was 
working a 40 hour per week job, he received help from fellow 
employees and expected to be terminated due to his back 
disability since he was unable to perform all of his work 
duties and his reliability had been questioned.  His wife 
also testified to that effect.  

In an August 2007 decision, the Board increased the 
disability rating for the Veteran's low back disability to 
its current level and remanded the issue of TDIU for VCAA 
compliance and to afford the Veteran an opportunity to notify 
VA of any changes in his work status.

As noted, VCAA letters were issued in December 2007 and July 
2008.  The Veteran was provided an opportunity to notify VA 
if he was no longer employed or of any other employment 
changes.  The Veteran did not again communicate with VA.  
Thus, his employment status as being employed on a full-time 
basis, as indicated at his hearing, stands.  


Thus, although the Veteran meets the schedular criteria for 
TDIU, his service-connected disabilities do not prevent him 
from securing and following substantially gainful employment.  
Therefore, TDIU is not warranted.  


ORDER

TDIU is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


